                   Case 1:18-cr-00693-RMB Document 302
                                                   295 Filed 05/21/21
                                                             04/15/21 Page 1 of 1

                                                                                                                            A it a n D. G o e lm an
                                                                                                                                          PARTNER
                                                                                                               Z uc k er m an S p ae d er L L P
                                                                                                            ag o e lm an @ zuc k er m an .c om
                                                                                                                             20 2 .7 7 8. 19 9 9




                                                                         April 15, 2021

      VIA ECF

      Hon. Richard M. Berman
      U.S. District Judge
      U.S. District Court for the Southern District of New York
      500 Pearl Street
      New York, NY 10007

                  Re:         United States v. Owens, et al., 18 Cr. 693 (RMB)

      Dear Judge Berman:

      I represent Defendant Harald Joachim von der Goltz in this matter. Mr. von der Goltz’s passports
      have been retained by the Pre-Trial Services Office for the Southern District of New York during
      the pendency of his criminal case. Also, Mr. von der Goltz’s bond was secured with $650,000
      cash.

      On April 5, 2021, Mr. von der Goltz surrendered to the custody of the Bureau of Prisons as
      ordered by the Court. I write to request that the Court enter an Order directing Pre-Trial Services
      to return Mr. von der Goltz’s passports to his daughter, Annemarie von der Goltz, and for the
      $650,000 to be returned to Belle von der Goltz, the Defendant’s wife.

      AUSA Thane Rehn has no objection to this request.


Applications granted. Pretrial Services
is respectfully requested to respond to                                  Respectfully submitted,
Defendant’s counsel’s requests.
                                                                         /s/ Aitan D. Goelman

                                                                         Aitan D. Goelman
      cc: all counsel of record (by ECF)



     5/21/21



      1 8 0 0 M S T R E E T N W , S T E . 1 0 0 0 , W AS H I N G T O N , D C 2 0 0 3 6 - 5 8 0 7 | T 2 0 2 . 7 7 8 . 1 8 0 0 | F 2 0 2 . 8 2 2 . 8 1 0 6

            Z U C K E R M AN S P AE D E R L L P | W AS H I N G T O N , D C | N E W Y O R K | T AM P A | B AL T I M O R E

                                                                                                                                            7681947.1
